DETAILED ACTION
This office action is in response to RCE filed on 02/08/2021.
Claims 1, 3-6, 8-13, 15-17, and 19-20 are pending of which claims 1, 13 and 17 are independent claims, and claims 2, 7, 14 and 18 are canceled.
This application is examined under the first inventor to file provisions of the AIA .
Information disclosure
IDS, filed on 12/21/2018, is considered.
Allowable Subject Matter
Claims 1, 3-6, 8-13, 15-17, and 19-20 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with a wireless locator mounted at a fixed location in a wireless facility, configured with an antenna array, determines whether one or more wireless assets are within the wireless facility, and the wireless locator, using the antenna array, receives a location signal with plurality of samples from each of said plurality of antennas of the wireless assets where a processor  within the wireless locator  averages  and compresses said plurality of samples for each of said plurality of antennas corresponding to the each of wireless asset to provide a plurality of averaged samples as the  said location information for a wireless asset.


Claims 1, 3-6, 8-12 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “…wireless locator mounted at a fixed location in a facility that facilitates determining a location of a nearby wireless asset within a plurality of antennas configured in an antenna array; at least one wireless transceiver that receives a location signal from the nearby wireless asset and that takes a plurality of samples from said location signal including a set of samples for each of said plurality of antennas; and a processor that compresses said plurality of samples to generate location information associated with the nearby wireless asset, wherein said processor compresses said plurality of samples by averaging each said set of samples for each of said plurality of antennas to provide a plurality of averaged samples as said location information; wherein said at least one wireless transceiver is configured to wirelessly transmit said location information to another wireless locator mounted at another fixed location within the facility” as specified in claim 1. 

Claims 13, 15-16 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 13,    “…a plurality of wireless locators mounted at fixed locations distributed in the area, each comprising a controller, at least one wireless transceiver and a plurality of antennas configured in an antenna array, and each capable of wirelessly communicating with at least one other wireless locator for conveying location information of the at least one wireless asset; a central processing system configured to communicate with at least one of said wireless locators for gathering said location information from each of said plurality of wireless locators; as specified in claim 13.  


Claim 17, 19-20 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 17,    “… optimizing a backhaul communication network of a wireless location system in an area enclosed by a facility by each of a plurality of wireless locators mounted at fixed locations within the facility, wherein the plurality of wireless locators are distributed in the facility and wherein each includes an array of antennas, and a central processing system that is configured to communicate with at least one of the wireless locators for gathering location information from each of the plurality of wireless locators, said method comprising: receiving a as specified in claim 17. 



The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:


Persson (US Pub. No. 20190289426) discloses obtaining a plurality of data samples from a signal at different time point. However the disclosure of  Persson taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with wireless locator mounted at a fixed location in a facility that facilitates determining a location of a nearby wireless asset within the facility, comprising: a plurality of antennas configured in an antenna array; at least one wireless transceiver that receives a location signal from the nearby wireless asset and that takes a plurality of samples from said location signal including a set of samples for each of said plurality of antennas; and a processor that compresses said plurality of samples  as specified in claims 1, 13 and 17 in combination with other limitations recited as specified in claims 1, 13 and 17.



Markhovsky (US Pub.  20190053013) discloses using an uplink signal locating a UE. However the disclosure of  Markhovsky taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing  with a plurality of wireless locators mounted at fixed locations distributed in the area, each comprising a controller, at least one wireless transceiver and a plurality of antennas configured in an antenna array, and each capable of wirelessly communicating with at least one other wireless locator for conveying location information of the at least one wireless asset; a central processing system configured to communicate with at least one of said wireless locators for gathering said location information from each of said plurality of wireless locators; wherein said at least one wireless transceiver of each of said plurality of wireless locators is configured to receive a wireless location signal from a nearby wireless asset and takes a plurality of samples from said wireless location signal including a set of samples for each of said plurality of antennas; and wherein said controller of each of said plurality of wireless locators compresses said plurality of samples to generate said location information of said nearby wireless asset, wherein said controller compresses said plurality of samples by averaging each said set of as claimed in claims 1, 13 and 17 in combination with other limitations recited as specified in claims 1, 13 and 17.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Debebe Asefa/
Examiner, Art Unit 2476



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477